Name: Commission Regulation (EEC) No 180/88 of 21 January 1988 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 19/923 . 1 . 88 COMMISSION REGULATION (EEC) No 180/88 of 21 January 1988 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79 HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), Whereas Commission Regulation (EEC) No 2374/79 (3), as last amended by Regulation (EEC) No 2207/87 (4), fixes certain selling prices for beef and veal taken over by the intervention agencies before 1 February 1987 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 April 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , In Article 4 of Regulation (EEC) No 2374/79 , 1 February 1987' is hereby replaced by '1 April 1987'. Article 2 This Regulation shall enter into force on 25 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 370 , 30 . 12 . 1987, p. 7 . PI Ol No L 272. 30 . 10 . 1979 , p. 16 . (4) OJ No L 204, 25 . 7 . 1987, p. 28 .